Plaintiff in error was convicted at the October, 1909, term of the county court of Canadian county on a charge of selling intoxicating liquor, and his punishment fixed at a fine of fifty dollars and costs, and imprisonment in the county jail for a period of thirty days. The Assistant Attorney General has shown the court that the plaintiff in error has been paroled by the Governor of Oklahoma, and asks that this appeal be dismissed. The record will not be reviewed on appeal when the appellant has applied for or secured executive clemency. The appeal in this case is hereby dismissed.